Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 9-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holverson et al (US 2011/0284527).

Holverson discloses regarding claim 1, an induction power supply 38 which is configured to supply induction heating power. (See Paragraph [0019]) Figs 3 and show and induction heating assembly 36 which is configured to induce eddy currents in a welding workpiece and correspond to the shape of the workpiece as shown in Fig 3, with the workpiece and induction coil being flat. (See Abstract and Paragraphs [0007], [0020]) As the coil 36 conducts electricity and induces eddy currents is must have a magnetic core. (See Paragraph [0037]) Regarding claim 10, a transformer 42 which is configured to supply AC power from an induction heating power supply 38. (See Paragraph [0019]) Figs 3 and 4 show and induction heating assembly 36 which is configured to induce eddy currents in a welding workpiece and correspond to the shape of the workpiece as shown in Fig 3, with the workpiece and induction coil being flat. (See Abstract and Paragraphs [0007], [0020]) As the coil 36 conducts electricity and induces eddy currents is must have a magnetic core. (See Paragraph [0037]) The power connections 70 connect .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holverson et al (US 2011/0284527) in view of Sigl (US 2004/0095221).

The teachings of Holverson have been discussed above. Holverson may fail to disclose the highly permeable core. Sigl discloses a ferrite core for an induction heating assembly. It would have been obvious to adapt Holverson in view of Sigl to provide the ferrite core as ferrite is a common material for the core of an induction heating device and it has been held to be within the general skill or a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Claims 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holverson et al (US 2011/0284527) in view of Thomas et al (US 2003/0038130).

The teachings of Holverson have been discussed above. As Holverson discloses the induction heating device is connected to the power supply via the transformer by a bolted connection, it is considered detachable. Holverson fails to disclose the quick disconnect. Thomas discloses an induction heating 

Claims 5-6, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holverson et al (US 2011/0284527) in view of Bickel et al (US 6,265,701).

The teachings of Holverson have been discussed above. Holverson fails to disclose a robotic positioning system configured to manipulate positioning of the induction heating assembly. Bickel discloses a robotic system 203 for moving the welding torch an induction heating coil 105. (See Figs 2, 3 and Column 5, Lines 10-20) It would have been obvious to adapt Holverson in view of Bickel to provide the robotic positioning system for moving the induction heating assembly for heating the weld path. It would have also been obvious to move the coil 105 to a changing assembly as it is obvious to move use a robotic arm to move any device to any arbitrary location. 




Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holverson et al (US 2011/0284527) in view of Pierman (US 6,198,083).

The teachings of Holverson have been discussed above. Holverson fails to disclose the bus structure for connecting the coil to the power supply. Pierman discloses an induction coil 43 connected to a power supply 51 via a bus system 53. (See Column 3, Lines 10-27) It would have been obvious to adapt Holverson in view of Pierman to provide the bus for cancelling field effects and increasing efficiency.

Claims 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holverson et al (US 2011/0284527) in view of Pierman (US 6,198,083) and in further view of Ulrich (US 2002/0060218).

The teachings of Holverson have been discussed above. Holverson in view of Pierman discloses the bus structure but fails to disclose the bus structure comprising first and second plates and an insulation plate. Ulrich discloses the bus structure comprising multiple plates in an induction heating system. (See Abstract) It would have been obvious to adapt Holverson in further view of Ulrich to provide the first and second plates for increasing current capacity. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Holverson et al (US 2011/0284527) in view of Pierman (US 6,198,083) and Ulrich (US 2002/0060218) in further view of La Rovere (US 2004/0084442).

The teachings of Holverson have been discussed above. Holverson in view of Pierman and Ulrich fail to disclose the insulation between the plates. La Rovere discloses an insulating coating. (See Paragraph [0018]) It would have been obvious to adapt Holverson as modified in further view of La Rovere to provide the insulation for preventing electrical conductance between the plates. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/16/2022